Citation Nr: 1336936	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  10-00 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased evaluation of osteoarthritis of the right knee with residuals of right knee healed contusion (right knee disability) in excess of 10 percent prior to August 30, 2013 and in excess of 20 percent on or after August 30, 2013.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in October 2010 who has since retired from the Board.  In February 2013, the Veteran was notified of the VLJ's retirement and was given the opportunity to appear at another hearing if so desired.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013) (requiring that the Veterans Law Judge who conducts a hearing on an appealed issue must participate in any decision made on that appeal).  The Veteran responded that he did not wish to appear at another hearing and requested that his case be considered based on the evidence of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  A review of Virtual VA records revealed duplicates of existing VBMS documents.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to August 30, 2013, the Veteran's right knee disability was manifested by painful motion; limitation of motion was no worse than flexion limited to 115 degrees, and was not manifested by instability, subluxation, or limitation of extension.

2. On or after August 30, 2013, the Veteran's right knee disability was manifested by limitation of motion no worse than flexion limited to 30 degrees, but was not manifested by instability, subluxation, or limitation of extension.


CONCLUSIONS OF LAW

1.  Prior to August 30, 2013, the criteria for an increased evaluation in excess of 10 percent for service-connected right knee disability have not been met.  38 U.S.C.A. § § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.714a, Diagnostic Code (DC) 5003-5260 (2013).

2. On or after August 30, 2013, the criteria for an increased evaluation in excess of 20 percent for service-connected right knee disability have not been met.  38 U.S.C.A. § § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.714a, Diagnostic Code (DC) 5003-5260 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  A June 2009 letter that provided the required notice was sent to the Veteran prior to initial adjudication of his claim in July 2009.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and identified private medical records have been obtained.  Social Security Administration (SSA) records were obtained as pursuant to the July 2013 Board remand.  

Furthermore, VA provided the Veteran with medical examinations in June 2009, April 2013, and August 2013.  The examinations are adequate for rating purposes because each contains a history obtained from the Veteran and a thorough orthopedic examination relevant to the applicable rating criteria.  Finally, the Veteran provided testimony at a 2010 Board hearing with a now retired VLJ and declined a new Board hearing.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Finally, a Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998). This appeal has been remanded three times.  In a July 2011 remand, the Board requested that an examiner provide an opinion regarding whether arthritis is related to the service-connected disability.  Although not provided, there is no prejudice, as the Board has considered that arthritis of the right knee is part of the Veteran's service-connected disability.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In March 2013, the Board remanded the appeal to provide the Veteran with a current examination.  Such an examination was provided in April 2013. 

This appeal was last remanded by the Board in July 2013.  That remand requested that the Appeals Management Center (AMC) obtain SSA records and provide the Veteran with a VA examination addressing orthopedic manifestations of the service-connected right knee disability.  The Board had indicated that the April 2013 VA examination did not properly assess additional functional limitation; however, it appears that the April 2013 VA examination was adequate in this regard as the examiner did address additional functional limitation, to include upon range of motion following repetitive-use testing.  Furthermore, the July 2013 remand directed the examiner to provide an etiological opinion addressing whether arthritis was associated with the Veteran's service-connected right knee disability (and included that the July 2011 medical opinion did not address the etiological opinion).  As noted above, this was not conducted but there is no prejudice to the Veteran.  Updated medical records are associated with the claims file pursuant to compliance with previous remands.  Additionally, the AMC provided the required examinations as previous remands have directed.  Accordingly, the Board finds that there has been substantial compliance with its previous remands and it may proceed to adjudication of this appeal.  See D'Aries, 22 Vet. App. at 105.  

By way of a September 2013 rating decision, the RO increased the Veteran's 10 percent evaluation to 20 percent effective August 30, 2013.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the entire appeal period, which encompasses two stages of rating, is at issue here. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1 , 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2 ; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.  In the present case, there are two stages of ratings that are on appeal - the stage prior to August 30, 2013 (currently 10 percent rating) and the stage on or after August 30, 2013 (currently 20 percent).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011). Regardless of the precise basis of the RO's rating in this case, the Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  

Evaluation prior to August 30, 2013

In June 2009, the Veteran filed his claim for increase, stating that he disagreed with the assigned 10 percent rating as he experienced constant knee pain.  

In a VA treatment record dated April 2008, there was right knee flexion to 30 degrees and 15 degrees of extension.  Right knee strength was 2-3/5.  VA treatment records dated in April 2009 indicate the Veteran reported knee pain, but his antalgic gait was not present.  

The Veteran was afforded a VA examination in June 2009, during which the Veteran complained that his right knee disability was getting progressively worse.  He walked with a cane in order to take the stress off of his right leg.  He reported to use the cane 80 percent of the time except when he performs yard work.  He was told by a physician that he may need a knee replacement in the future, and he reported not having had an X-ray conducted since 2005.  He reported taking medication (acetaminophen and capsaicin cream) for his right knee.  He indicated that he was unable to renew his truck driving license due to his heart and his difficulty shifting gears with his right knee.

The Veteran complained of his right knee giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of motion.  He indicated that his knee locks one or two times per year, and he experiences flare-ups that are severe, weekly, and lasts for hours at a time.  Such flare-ups were brought on by activity, cold weather, or repetitive motion, such as squatting, kneeling, and were usually relieved by rest and Tylenol.  He did not have any incapacitating episodes and he was able to stand for 15 to 30 minutes and could walk a quarter of a mile.  Upon examination, his gait was antalgic and there was a guarding of movement.  The examiner reported mild tenderness over the medial joint and in the infrapatellar region which decreases with distraction.  There were no clicks or snapping, grinding, instability, patellar abnormality, meniscus abnormality, nor were there abnormal tendons or bursae.  No other knee abnormalities were observed.  Lachman's and McMurray's tests were negative, as reported.  Range of motion studies with active motion revealed limitation of flexion to 115 degrees and limitation of extension to 0 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion testing.  There was no joint ankylosis.  

X-ray studies were conducted and slight squaring of articular margins of the medial joint space were noted, which were described as slight degenerative changes.  The soft tissue and osseous structures of the right knee were otherwise negative.  The radiologist's impression was early medial degenerative changes, but the right knee was otherwise negative. The Veteran reported unemployment since 2002.  His right knee disability resulted in decreased mobility, problems with lifting and carrying, and decreased strength which resulted in assignment of different duties when he was employed.  There were moderate effects on usual daily activities (such as shopping, chores, exercise), for the most part, but no effect on feeding, bathing, dressing, toileting, grooming, and mild impairment on driving.  He is prevented from sports.

The Veteran testified at his October 2010 Board hearing that he has had prior knee surgery and that he was told that a future knee replacement was inevitable.  He reported having instability in his right knee and having trouble with functions of daily living.  A VA medical opinion obtained in July 2011 confirmed a finding that the Veteran had early medial degenerative changes in the right knee as found on the June 2009 X-ray.

In April 2013, the Veteran underwent another VA examination.  The examiner reviewed the casefile and performed relevant testing.  No flare-ups were reported at this time.  Upon range of motion testing, limitation of flexion was 120 and objective painful motion was noted to begin at 90 degrees.  Right knee extension was to 0 with no objective evidence of painful motion.  The Veteran was able to perform the repetitive-use testing and after three repetitions, post-test flexion was to 120 degrees and post-test extension was to 0.  No additional limitation of motion was found.  There was functional loss and/or impairment characterized as less movement than normal for the right knee and pain on movement noted.  There was tenderness or pain to palpation for joint line or soft tissues.  Muscle strength testing revealed 5/5 for both right knee flexion and extension.  Various joint stability tests were conducted, including Lachman, posterior instability (posterior drawer test), and medial-lateral instability test.  Results for all three tests were normal.  There was no evidence of recurrent patellar subluxation or dislocation.  There was no tibial and/or fibular impairment.  No history of meniscal conditions or surgeries noted.  There was a history of arthroscopic surgery of the right knee in 1992 (patella shaving).  The Veteran was noted to have residuals due to the arthroscopic procedure, such as pain and swelling.  A scar was noted, but it was not painful.  There are three anthroscopy scars on the right anterior knee, all measuring 0.5 centimeters in length by 0.1 centimeters in width, all nontender and nonadherent.  The Veteran ambulates with a cane regularly.

X-ray studies were conducted and revealed degenerative or traumatic arthritis in the right knee.  There was no X-ray evidence of patellar subluxation.  Comparing current X-ray studies to the studies in June 2009, early medial degenerative changes were noted in 2009; otherwise, the right knee was negative.  The Veteran described his right knee having a functional impact on his ability to work.  His last job was in 2001 as a taxi driver where he had issues moving in and out of the car and lifting luggage in the trunk due to pain.  

The Veteran's 10 percent evaluation for this time period reflects right knee painful motion of the knee with X-ray evidence of degenerative arthritis along with any limitation of motion of the joint.  38 C.F.R. § 4.71a, DC 5003-5260. In order to obtain the next higher rating of 20 percent under DC 5003 for degenerative arthritis, there has to be X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Such is not shown by the record.  In fact, the Veteran has denied having incapacitating episodes due to his right knee.

The current evaluation already contemplates periarticular pathology productive of painful motion.  See 38 C.F.R. § 4.59; 38 C.F.R. § 4.71a, DC 5260.  In order to warrant a higher evaluation there must be the functional equivalent of limitation of flexion to 30 degrees, which is not shown on this record.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.7.  The Veteran demonstrates, at worst, flexion limited to 115 degrees.  The result is the same after repetitive-use testing for ranges of motion.  

The Board has considered whether there is any additional functional loss not contemplated in the current 10 percent rating.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59 (2012); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A higher rating is not assignable under a range of motion diagnostic code where pain does not cause a compensable functional loss.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  The evidence of record does not demonstrate limitation of flexion that would warrant a higher evaluation under DC 5260.  First, the Veteran's 10 percent evaluation is based in part on functional loss; his limitation of flexion alone does not merit a 10 percent evaluation.  Rather, he is awarded that evaluation based on the presence of arthritis with some limitation of motion due to pain.  In VA examinations in June 2009 and April 2013, the Veteran demonstrated that he was able to perform repetitive-use testing and showed no additional limitation of motion following such testing.  The Veteran reported severe flare-ups, but denied incapacitating episodes.  He was able to stand for 15 to 30 minutes and could walk a quarter of a mile. There were moderate effects on many activities of daily living.  Although there is functional loss, the Board finds that overall, that loss is appropriately considered within the 10 percent evaluation.

The Board has considered the application of other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For limitation of extension, 10, 20, 30, 40, and 50 percent ratings require extension limited to 10, 15, 20, 30, and 45 degrees, respectively.  DC 5261.  Here extension has been shown to zero degrees.  No increased evaluation is warranted. 

Additionally, the examinations indicate there is no ankylosis, impairment of the tibia and fibula, dislocated semilunar cartilage, removal of the semi lunar cartilage, or genu recurvatum.  38 C.F.R. § 4.71a, DCs 5256, 5262, 5258, 5259, 5263.  Notably, the April 2013 examination noted there was tibia or no meniscal conditions.

For other impairments of the knee, 10, 20, and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  The Board has considered the Veteran's competent and credible statements and testimony as to feelings of instability in his right knee in conjunction.  But the objective evidence of record outweighs these assertions.  Various joint stability tests, to include the Lachman test and posterior drawer test indicate there is no instability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  On this record, results of such joint stability tests were normal and did not show any objective findings of instability in the right knee.  Upon physical examinations in June 2009 and April 2013, no recurrent patellar subluxation or dislocation was found.  In sum, the medical evidence, as prepared by skilled examiners, is more probative and credible than the lay evidence.  No increased evaluation is thus warranted under these Diagnostic Codes.

Separate evaluations for arthritis and instability have been considered.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  But as noted above, the evidence of record does not support a finding of instability. 

Separate evaluations for limitation of knee extension and flexion have also been considered.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2005) (holding that where a knee disability manifests both limitation of flexion and limitation of extension, VA is to provide two separate ratings under Diagnostic Codes 5260 and 5261).  For limitation of leg flexion, noncompensable, 10, 20, and 30 percent evaluations are assigned for flexion limited to 60, 45, 30, and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  For limitation of leg extension, noncompensable, 10, 20, 30, 40, and 50 percent evaluations are assigned for extension limited to 5, 10, 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  As determined previously, limitation of extension findings showed extension to 15 degrees.  Limitation of flexion findings showed flexion to 75 degrees, accounting for increased pain upon repetitive movement.  But as noted above, the extension findings do not provide for a compensable evaluation and there is no joint instability.  Accordingly, separate evaluations are not warranted. 

In sum, considering the pertinent evidence of record, the Board finds that a rating higher than 10 percent for the period prior to August 30, 3013 is not warranted.

Evaluation on and after August 30, 2013

The Veteran underwent another VA examination in August 2013.  The examiner reviewed the claims folder and performed appropriate testing.  Osteoarthritis was found in the right knee along with residuals of a healed contusion injury.  The Veteran's medical and military history was considered.  The Veteran reported flare-ups which impacted the function of the knee and described his right knee swelling up with increased pressure under the right knee cap during cold weather.  He has sharp pain radiating up behind the right though to right buttocks when it gets cold, damp, or when standing or sitting for 30 minutes or more.  He noticed pins and needles to the bottom of the right foot when standing for any period of time.  He uses rest and acetaminophen for pain relief which does not always work well.  He has difficulty mowing the lawn due to right knee stiffness, pain, and swelling when walking and standing.  He also reported trouble with bending the right knee to put on socks and pants due to stiffness and pain.  

Range of motion studies revealed limitation of flexion to 30 degrees and limitation of extension to 0 degrees.  There was no objective evidence of painful motion noted.  However, it was noted that right knee stiffness also causes decreased ability to flex the right knee.  Repetitive-use testing was performed and post-test flexion was limited to 30 degrees and post-test extension limited to 0 degrees.  Thus, the Veteran did not have any additional limitation of motion in range of motion of the right knee and lower legs following repetitive-use testing.  However, there was functional loss and functional impairment noted of the right knee, characterized as less movement than normal, incoordination, swelling, and stiffness.  There was pain on palpation.  Muscle strength tests revealed 5/5 (normal strength) for knee extension and flexion and the Lachman test, drawer test, valgus/varus pressure test measuring medial-lateral instability were all normal.  There was no evidence or history of recurrent patellar subluxation/dislocation, no tibial and/or fibular impairment, and no meniscal conditions.

It was noted that the Veteran had a scar from his previous right knee surgery, but it was not painful and/or unstable, nor was the total area of all related scars greater than 39 square centimeters.  The examiner noted that the Veteran's symptoms remained unchanged from the April 2013 examination.  The Veteran ambulates with a cane regularly, and degenerative or traumatic arthritis is documented in the right knee.  There is no x-ray evidence of patellar subluxation.  The examiner indicated that the Veteran's right knee disability impacts his ability work in that he is not able to find further employment at this time due to his knee.  His previous jobs were difficult due to the physical nature of the jobs that would affect his right knee.  

Based on the evidence set forth above, there are no objective findings which indicate that the Veteran has demonstrated limitation of motion worse than flexion limited to 30 degrees nor the functional equivalent of flexion limited to 15 degrees.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The evidence does show, even when considering functional impairment and loss, that flexion is limited to 15 degrees.  Nor does the evidence suggest that the Veteran should receive a separate rating based on limitation of extension as he has shown, on this record, limitation of extension not worse than 0 degrees.  As previously discussed, the other rating criteria pertaining to the knee/leg have been considered and do not provide for increased or separate evaluations in this instance for the same reasons as articulated above.  Thus, the Board finds that continuing the 20 percent rating from August 30, 2013 is warranted.

Consideration of a separation evaluation for scars has also been considered for both periods of appeal.  See 38 C.F.R. § 4.118 DCs 7800-7804 (2013).  But the evidence of record indicates that there are no scars of the head, face, or neck, any deep and nonlinear scar, superficial scar that was 144 square inches or greater, or an unstable or painful scar.  See id.  

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluation in this case is not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected right knee disability, as previously discussed, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the Veteran's symptoms are contemplated by the diagnostic criteria which consider limitation of range of motion and additional functional loss.  The Veteran has not provided evidence of any symptoms that are not expressly contemplated by the rating criteria under the applicable diagnostic codes.  Additionally, the rating criteria for the knee and leg provide for higher ratings for additional or more severe symptoms than currently demonstrated by the evidence.  Accordingly, this issue need not be referred for consideration of an extraschedular rating.

As such, the Board finds that the evidence of record warrants the current 20 percent disability rating on or after August 30, 2013 for the right knee disability and a 10 percent rating prior to that period.  The preponderance of the evidence is against assignment of a higher rating for either of these stages.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased evaluation of osteoarthritis of the right knee with residuals of right knee healed contusion in excess of 10 percent prior to August 30, 2013 and in excess of 20 percent on or after August 30, 2013 is denied.




____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


